DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/6/2022 have been received and entered. Applicants elect without traverse group I, claims 1-17 and 19 for examination. Claim 18 has been cancelled. Claims 1-17 and 19 are pending in the application.
In response to this office action, a set of the claims need to indicate identifier of status of the claims such as Currently Amended, Cancelled, etc., is respectfully requested.
Claim Objections
Claims 10, 13 and 17 are objected to because of the following informalities:  
Claim 10, line 1, “Apparatus”, must be --An apparatus--
Claims 13 and 17, line 2, “comprises parameterizes”, should be --comprises parameterizing--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 recites the limitation "the computer system of claim 10" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no computer system in the claim 10. The claim 10 is an apparatus claim. For proposed of examination, the clams 11-13 are interpreted to read “the apparatus of the claim 10”.
Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claimed invention is unclear and not defined because there is no technical of performance operation to point out the distinctly subject matter to show improvement in determining a velocity model and a reflectivity model of the subterranean formation at all. The determining “based on the record pressure wavefield and using an acoustic wave equation that model acoustic wavefields and depends on velocities and reflectivity of materials comprising the subterranean formation” is only a thinking idea, they are not technical performance operation. According to Patent law, although the claims are read in light of the specification, limitations from the specification are not imported into the claims (In re Van Geuns, 988 F.2d 1181, 26 USPQ 2d 1057 (Fed. Cir. 1993). Therefore, using the velocity model and the reflectivity model to identify properties of features in the subterranean formation is vague and not defined.
With respect to claims 6, 10, 14 and 19, the claimed invention is unclear and not defined. The same reasons as indicated in the rejection of the claim 1 above is also applied to the claims 6, 10, 14 and 19 in which determining a velocity model and a reflectivity model is unclear and not defined, then determining an image and display the image are not recognized.
Dependent claims 2-5, 7-9, 11-13 and 15-17 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-11, 13-15, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) are within one of the four statutory categories. However, the claims recite concepts of the abstract ideas in activity of mental processes with using an acoustic wave equation could be simply a mental process or mathematical equation analysis.  The claims recite “determining a velocity model and a reflectivity model of the subterranean formation based on the recorded pressure wavefield and using an acoustic wave equation that model acoustic wavefields and depends on velocities and resistivity of material comprising the subterranean formation; and using the velocity model and the reflectivity model to identify properties of features in the subterranean formation (claim 1); “determining a velocity model and a reflectivity model of the subterranean formation based the recorded pressure wavefield and an acoustic wave equation that models acoustic wavefields and depends on velocities and reflectivity of materials comprising the subterranean formation; determining an image of the subterranean formation based on the velocity model and the pressure wavefield; and displaying the image (claim 6); means for determining a velocity model and a reflectivity model of the subterranean formation based on the recorded pressure wavefield and an acoustic wave equation that models acoustic wavefields and depends on velocities and reflectivity of different materials comprising the subterranean formation; means for determining an image of the subterranean formation based on the velocity model and the pressure wavefield; and means for displaying the image, velocity model, and reflectivity model, thereby revealing properties of the subterranean formation” (claim 10); “determining a reflectivity model of the subterranean formation based on a recorded pressure wavefield and an acoustic wave equation that models an acoustic wavefield and depends on velocities and reflectivity of different materials comprising the subterranean formation; determining an image of the subterranean formation based on the pressure wavefield and a velocity model; and using the image and the reflectivity model to identify composition and lithology of features in the subterranean formation” (claim 14); “  determining a velocity model and a reflectivity model of the subterranean formation based on a recorded pressure wavefield and using an acoustic wave equation that models acoustic wavefields and depends on velocities and reflectivity of materials comprising the subterranean formation; computing an image of the subterranean formation based on the velocity model and the recorded pressure wavefield; and storing the image, velocity model, and reflectivity model in a data computer readable medium” (claim 19). These operation steps are concepts of the abstract idea (Step 2A, prong 1).  There are no additional elements in the claim 1. (Step 2A, prong 2), the additional elements in the claims 6, 10, 14 and 19 such as processors, data storage device, machine readable medium is inherently known in computer, the generic computer components in process does not take the claim limitation out of the mental process. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the fundamental in mental process of gathering data, displaying, storing steps without significantly more in performance operation, and they do not show a tangible result for improvement in a practical application. In step 2B, when viewed as a whole, such discussed with respect to step 2A, prong 2, the additional elements in the claims do not amount to significantly more than the abstract idea. The same conclusion is reached in step 2B. Therefore, they cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.
  When considered separately and in combination, nothing in the claim add significantly more than the abstract idea. The claims are ineligible.
Dependent claims 2, 4-5, 7, 9, 11, 13, 15 and 17, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent operations recited limitations are in concepts of mental processes or mathematical equation analysis that are insignificantly solution activity without significantly more. Therefore, they do not integrate the abstract ide into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-11, 13-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al (US 20140301158 A1).
With respect to claim 1, Zhang et al discloses a process for determining properties of a subterranean formation located beneath a body of water using a pressure wavefield recorded  during a marine survey of the subterranean formation (a process for determining properties of subsurface formations located beneath a body of water using acoustic wavefields (pressure wavefield) recorded via seismic receivers such as 12 or 1204 during a marine survey of the subsurface formations; figures 1, 12; pars 0005-0006, 0015, 0065-0066), the improvement comprising: determining a velocity model and a reflectivity model of the subterranean formation based on the recorded pressure wavefield and using an acoustic wave equation that models acoustic wavefields and depends on velocities and reflectivity of materials comprising the subterranean formation (using a correlation least-square RTM OR CLSRTM method to determine a simulated velocity model, v, and a reflectivity model, r, of the subsurface formations based on the recorded formation; figure 2, 9A-9B; pars 0015, 0038-0043, 0058); and using the velocity model and reflectivity model to determine simulated seismic data for and image (identify properties of features) features of the subsurface formations such as the salt dome 900; figures 2, 6, 9A-9B; pars 0047-0052, 0058). 
With respect to claim 6, Zhang et al discloses a computer system for generating an image of a subterranean formation form a pressure wavefield recorded in a marine seismic survey of the subterranean formation, the system comprising: one or more processors (a processing device 1400 (computer system) may be a computer for generating an image of subsurface formations using acoustic wavefields (pressure wavefield) recorded via seismic receivers such as 12 or 1204 during a marine survey of the subsurface formations (figures 1, 2, 9A, 12,14; pars 0005-0006, 0015, 0065-0066, 0069); one or more data-storage devices (memory, figure 14, par 0069); and machine-readable instructions stored in the one or more data-storage devices that when executed using the nes or more processors controls the system to perform operations comprising: (the memory 1410 stores software (machine readable instructions) that when executed using CPU 1404 that it controls the processing device 1400 to execute operations including; figure 14, pars 0069)); determining a velocity model and a reflectivity model of the subterranean formation based on the recorded pressure wavefield and an acoustic wave equation that models acoustic wavefields and depends on velocities and reflectivity of materials comprising the subterranean formation (determining a simulated velocity model, v, and a reflectivity model, r, of the subsurface formations based on the recorded acoustic wavefields and using an acoustic wave equation show as equation 5b that depends on the velocities  and reflectivity of the subsurface formation via a correlative least-squares RTM OR CLSRTM method; figures 2, 9A-9B; pars 0015, 0038-0043, 0058); determining an image of the subterranean formation based on the velocity model and the pressure wavefield; and displaying the image (generating an image of the subsurface formations using the simulated velocity model and reflectivity and displaying the image via display 1408; figures 2, 6, 9A-9B;pars 0047-0052, 0058, 0069).
With respect to claim 10, Zhang et al discloses an apparatus for determining properties of a subterranean formation from a recorded pressure wavefield obtained in a marine seismic survey of the subterranean formation (a processing device 1400 (apparatus) for determining properties of subsurface formations using acoustic wavefields (pressure wavefield) recorded via seismic receivers such as 12 or 1204 during a marine survey of the subsurface formations; figures 1, 12, pars 0005-0006, 0015, 0065-0066, 0069); the apparatus  comprising: means for determining a velocity model and a reflectivity model of the subterranean formation based on the recorded pressure wavefield and an acoustic wave equation that models acoustic wavefields and depends on velocities and reflectivity of different materials comprising the subterranean formation (a CPU 1404 (means for) execute steps including using a correlation least-squares RTM OR CLSRTM method to determine a simulated velocity model, v, and a reflectivity model, r, of the subsurface formations based on the recorded acoustic wavefields and using an acoustic wave equation show as equation 5b that depends on the velocities and reflectivity of the subsurface formation; figures 2, 9A-9B, pars 0015, 0038-0043, 0058, 0069); means for determining an image of the subterranean formation based on the velocity model and the pressure wavefield (the CPU 1404 computes an image of the subsurface formation based on the simulated velocity and the recorded acoustic wavefield; figures 2, 9A-9B, pars 0042, 0049-0052, 0056-0058, 0069); and means for displaying the image, velocity model , and reflectivity model, thereby revealing properties of the subterranean formation (a display 1408 displays the reflectivity model or reflectivity image and further including the simulated velocity model including migration velocity to reveal properties of the subsurface formation, figures 2, 7A-9B, pars 0051-0052, 0055-0058, 0069).
With respect to claim 14, Zhang et al discloses a non-transitory computer-readable medium  encoded with machine -readable instructions for enabling one or more processors of a computer system to generate an image of a subterranean formation (memory 1401 (non-transitory computer readable medium) includes software (encoded with a machine-readable instructions) to enable CPU 1404 of a processing device 1400 (computer systems) to generate an image of subsurface formations; figures 2, 9A, 14; pars 0015, 0069), by performing operations compromising: determining a reflectivity model of the subterranean formations based on a recorded pressure wavefield and an acoustic wave equation that models and acoustic wavefield and depends on velocities and reflectivity of different materials compromising the subterranean formation (the CPU 1404 executes steps including using a corrective least-squares RTM OR CLSRTM method to determine a simulated velocity model, v, and a reflectivity model, r, of the subsurface formation based on the recorded acoustic wavefields and using an acoustic wave equation show as equation 5b that depends on the velocities and reflectivity of the subsurface formation; figures 2, 9A-9B; pars 0015, 0038-0043, 0058, 0069); determining an image of the subterranean formation based on the pressure wavefield and a velocity model (computing an image of the subsurface formation based on the simulated velocity and the recorded acoustic wavefield; figures 2, 8A-9B; pars 0042, 0049-0052, 0056-0058, 0069); and using the image and the reflectivity model to identify composition and lithology of features in the subterranean formation (using the image and the reflectivity model to identify salt domes, dipping flanks, and chalk sections (identify composition and lithology features) of the subsurface formations, figures 2, 9A-9B; pars 0049-0052, 0058). 
With respect to claims 2, 7 11, 15, Zhang et al discloses the computer system, the apparatus, the medium of claims 6, 10, and 14, respectively. Zhang et al further discloses wherein determining the velocity model of the subterranean formation comprises iteratively determining the velocity model and the reflectivity model of the subterranean formation based on the pressure wavefield, the acoustic wave equation, an initial velocity model, and an initial reflectivity model (determining the simulated velocity model and the reflectivity model includes iteratively determining the data including the simulated velocity model shown in equation 12 and iteratively determining the reflectivity model r shown in equation 13 based on the acoustic wavefield , the acoustic equation, an initial data value d0 including an initial velocity model, and an initial reflectivity model, r0; figure 2; pars 0042, 0049-0052, 0055). 
 Allowable Subject Matter
Claims 3, 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ramox-Martinez et al (US 20190187312) discloses processes and systems for generating a high-resolution velocity model of a subterranean formation using iterative full-waveform inversion.
 	Sun et al (US 10436927) discloses seismic waveform inversion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865